Citation Nr: 1643841	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative bilateral keratoma with metatarsalgia, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a fracture of the right ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1984.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which assigned a 30 percent evaluation for the Veteran's postoperative bilateral keratoma with metatarsalgia, effective July 26, 2006.  This case is also on appeal from an April 2007 rating decision of the RO in Oakland, California, that assigned a 10 percent evaluation for the Veteran's residuals of a fracture of the right ankle.  

The RO in Oakland, California, has jurisdiction of the Veteran's claims file.

The case was most recently before the Board in July 2014 when it was remanded for additional development.  The right ankle and earlier effective date issues are now before the Board for final appellate consideration.  

As noted in the July 2014 Remand, the Board determined the issues of increased rating for the right ankle and earlier effective date claims were appropriately before the Board.  A sympathetic reading of a June 2007 VA Report of Contact (which noted that the Veteran had previously contacted VA to inquire about the two claims, which he stated had not been addressed) suggested that the Veteran had not received the April 2007 SOC addressing these issues.  The Board found that the Report of Contact constituted a timely substantive appeal of the issues of an increased evaluation for postoperative bilateral keratoma with metatarsalgia and an effective date earlier than July 26, 2006, for the award of the 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.  38 C.F.R. § 20.202 (2015).  

The Veteran testified before the undersigned Veterans Law Judge in April 2014. 

The issue of entitlement to an increased evaluation for postoperative bilateral keratoma with metatarsalgia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's residuals of a fracture of the right ankle result in marked limitation of ankle motion.  

2.  The Veteran's claim for an increased evaluation for postoperative bilateral keratoma with metatarsalgia was received by VA on July 26, 2006; no earlier communication can be construed as an informal claim for an increased evaluation. 

3.  From the evidence of record between July 26, 2005, and July 26, 2006, it is not factually ascertainable that the Veteran's postoperative bilateral keratoma with metatarsalgia warranted an increased evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a fracture of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2015).

2.  The criteria for an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2015); 38 C.F.R. § 3.157 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board observes that a VA examination conducted in October 2014 satisfies the criteria in Correia v. McDonald, 28 Vet. App. 158 (2016).

A review of the record reveals that the development requested by the Board's July 2014 remand was conducted with respect to the appeals being decided in this decision.  

Increased Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's service-connected residuals of a fracture of the right ankle are evaluated under Diagnostic Code 5010-5271.  

Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated under 5003 for degenerative arthritis.  A 20 percent evaluation for degenerative arthritis is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Diagnostic Code 5003.  In this case, the Veteran's traumatic arthritis does not involve 2 joints and therefore Diagnostic Code 5003 does not apply to his claim.  

Diagnostic Code 5271 provides a 20 percent rating where there is marked limitation of ankle motion.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71 , Plate II.  While the term "marked" is not defined by regulation, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees.  See Diagnostic Code 5270. 

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an increased evaluation for the right ankle.  The record simply does not show that the Veteran's limitation of motion of the right ankle is moderate or more closely approximates ankylosis of the ankle in plantar flexion, less than 30 degrees.  Diagnostic Codes 5270 and 5271.

VA treatment records dated during the appeal period reflect complaints of right ankle pain.  

The report of a September 2006 examination done on behalf of VA provides that the Veteran had full range of ankle motion bilaterally with no significant pain during testing.  

An April 2007 VA examination found that the Veteran's ankles showed dorsiflexion up to the neutral or zero position and plantar flexion to 30 degrees bilaterally.  Manipulation of the feet had shown relatively normal ankle joint motion, and manipulation of the midtarsals and metatarsophalangeal joints showed relatively normal findings with ankle dorsiflexion to the neutral position and plantar flexion to 30 degrees, with normal being 20 degrees dorsiflexion and 45 degrees plantar flexion.

The report of the October 2014 Disability Benefits Questionnaire (DBQ) provides that the Veteran's left ankle range of motion was normal.  The Veteran's right ankle was not able to be tested, as the Veteran stated that his right foot was "dead" and he could not flex or extend it at the ankle.  The examiner asked a radiologist to review an April 2013 MRI of the Veteran's right foot, in order to look at the Veteran's ankle right.  The podiatrist stated that the Veteran's right ankle appeared to be functional.  

Passively, the Veteran had dorsiflexion from zero to 15 degrees, and plantar flexion was from zero to 40 degrees.  There was no evidence of pain on weight-bearing.  After repetitive use testing with three repetitions, the Veteran's range of motion was the same.  The examiner was unable to state without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The examiner pointed out that the Veteran's symptoms seemed very out of proportion to clinical, radiological findings of the right ankle, including normal range of motion found on prior VA examination in 2006.  The Veteran had a good exercise tolerance cardiac stress test in 2009.  The Veteran did not report flare-ups.  

The examiner summarized that the Veteran stated that his right ankle fracture "has not been an issue for a long time" yet also said that he could not move the right foot/ankle because it was "dead."  Passively, the examiner was able to move the foot/ankle and the Veteran's gait was normal.  The examiner was "very confused" with the Veteran's limitation of his right ankle/foot.  He had been seen by an Orhopedician (sic) and a podiatrist with no new insights.  However, they felt that the Veteran's primary pathology was still with his feet rather than ankle.  

The foregoing evidence does not show that the Veteran's service-connected right ankle disability has resulted in moderate limitation of motion at any point during the appeal.  Thus, a 20 percent evaluation is not warranted under Diagnostic Code 5271.  

In addition, the Board observes that the record is negative for ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os clacis or astralgus, or an astragalectomy.  Thus, an initial evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5270, 5272, 5273 or 5274.

The Veteran is separately service connected post-operative bilateral keratoma with metatarsalgia.  Thus, any symptoms related to the right foot, as opposed to the right ankle, are not for consideration in determining the appropriate rating for the right ankle.  See 38 C.F.R. § 4.14.  The Board is aware of the Veteran's credible complaints of right ankle pain, made during the VA examinations and the April 2014 hearing.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence concerning the nature and extent of the Veteran's service-connected right ankle disability on appeal has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.  The Board also finds it significant that the October 2014 examiner specifically noted that the Veteran's reported symptom are out of proportion to the clinical and radiological findings.  Therefore, the Board finds the examiner's observations and objective findings more probative.  

The Board recognizes that during the October 2014 VA examination the Veteran reported that his right foot was "dead."  However, at that time the right ankle did have passive motion, his gait was normal and a 2013 MRI was determined to show that the right ankle was functional.  He is separately service connected for both feet.  

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an increased evaluation.  As noted above, the evidence, which includes results of repetitive motion testing, does not show that pain due to the Veteran's right ankle disability has caused functional loss warranting a higher evaluation under Diagnostic Code 5271.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right ankle disability are contemplated in the 10 percent evaluation under Diagnostic Code 5271 now assigned.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra. 

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's right ankle disability.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's disability results in pain and limitation of motion.  Diagnostic Code 5271 provides ratings based on ankle limitation of motion, with or without pain.  Moreover, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether the record raises a claim of entitlement to a total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it does not.  

Finally, the Board notes that the Veteran is also service-connected for a bilateral foot disability and the Board is remanding that claim for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claims for increased rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

The report of the September 2006 VA examination notes that the Veteran was a realtor and also worked in sales.  His usual occupation was impacted by his right foot condition, when he was required to stand for long periods of time.  

The report of the April 2007 VA examination provides that the Veteran's usual occupation was in real estate sales.  He also worked in a clothing store as a salesclerk.  He did not function well in this capacity as he needed to be on his feet for long periods of time.  He said that most of the time in doing real estate he worked independently, advertising in the newspaper and by word of mouth.  He showed residential buildings and did a lot of walking and was on his feet considerably with his occupation.  He was self-employed independently.  The Veteran said he could not tolerate being on his feet for long periods of time.  He organized his work so he could be in and out of the car and that he could sit down as needed.  He formerly was a car salesman but had to quit this job because it required being on his feet for long periods of time.  With his present occupation he was in and out of the car and on his feet for short periods of time. 

During the April 2014 hearing, the Veteran stated that the difficulty in doing his job as a real estate broker depended on whether he was off his feet or driving and showing houses.  He said that his real estate job was flexible and he could take time off as needed.  His wife managed the store where he helped out, and he worked there by mostly sitting down.  

The report of the October 2014 DBQ provides that the Veteran's right ankle disability did not impact his ability to perform any type of occupational tasks (such as standing, walking, lifting, sitting etc.). 

The Board finds that the foregoing evidence does not show that the Veteran's service-connected disabilities precludes employment, and therefore does not raise a claim of entitlement to a TDIU.  Rice, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for residuals of a fracture of the right ankle.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

The Veteran is claiming entitlement to an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.  On a May 2008 VA Form 9, the Veteran stated that in January 2006 he had submitted a medical statement showing that his condition had worsened.  However, a careful and thorough review of the evidence before the Board is negative for any such evidence.  During the April 2014 hearing, the Veteran stated that he did not have an argument in support of the claimed earlier effective date.

The November 2006 rating decision assigned a 30 percent evaluation for the Veteran's postoperative bilateral keratoma with metatarsalgia, effective July 26, 2006.  The rating decision explained that July 26, 2006, was the date on which the Veteran filed his claim.  The disability previously had been evaluated as 10 percent disabling.  

The relevant law states that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). 

In the present case, VA received the Veteran's claim for an increased evaluation on July 26, 2006.  The Board has considered whether any evidence of record prior to July 26, 2006, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015). 

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to July 26, 2006, indicating an intent to apply for an increased evaluation for postoperative bilateral keratoma with metatarsalgia. 

The Board further notes that, under former 38 C.F.R. § 3.157 (2014), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, no report which meets the criteria of this regulation is on file.  

Based on the above, there is no possible date of claim, formal or informal, earlier than July 26, 2006. 

Next, under 38 C.F.R. § 3.400 (o)(2), it is necessary to determine whether it was factually ascertainable that at any time between July 26, 2005, and July 26, 2006, an increase in severity of the Veteran's postoperative bilateral keratoma with metatarsalgia took place that warranted an increased evaluation under Diagnostic Code 5284-5276.

After a review of the Veteran's VA medical records dated between July 26, 2005, and July 26, 2006, the Board finds no basis for concluding that such an increase was factually ascertainable.  On July 26, 2006, along with his claim for an increased evaluation, the Veteran submitted a March 28, 2006, statement from a VA podiatrist.  The statement relates only that the Veteran had mild callus of the forefoot and there was no pain to palpation.  This statement does not warrant an increased evaluation for postoperative bilateral keratoma with metatarsalgia prior to July 26, 2005, under Diagnostic Code 5284-5276.

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra. 


ORDER

An evaluation in excess of 10 percent for residuals of a fracture of the right ankle is denied.

An effective date earlier than July 26, 2006, for the award of a 30 percent evaluation for postoperative bilateral keratoma with metatarsalgia is denied.  


REMAND

The Veteran's service-connected postoperative bilateral keratoma with metatarsalgia is evaluated under Diagnostic Code 5276 for acquired flat feet.  A 50 percent evaluation requires bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

The report of an October 2014 DBQ does not address whether the Veteran does or does not have the symptoms required for a 50 percent evaluation under Diagnostic Code 5276.  Rather, the report is completely silent as to them and in fact provides no response under Section 3 for Flatfoot (pes planus).  The Board cannot consider the absence of discussion of relevant symptoms in the October 2014 DBQ as evidence that the Veteran does not have those symptoms.  Accordingly, the proper adjudication of this claim requires an additional evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected postoperative bilateral keratoma with metatarsalgia.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the postoperative bilateral keratoma with metatarsalgia.  The appropriate DBQ should be filled out for this purpose, if possible.  

The examiner should specify whether the Veteran has any of the symptoms required for a 50 percent evaluation under Diagnostic Code 5276 for acquired flatfoot.  

2.  Then, readjudicate the Veteran's claim for an increased evaluation for postoperative bilateral keratoma with metatarsalgia, currently evaluated as 30 percent disabling.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


